A petition for rehearing having been granted in this cause and the Court having pursuant thereto further considered the record herein upon briefs and argument of counsel for the respective parties it is now considered ordered and adjudged by the Court that the judgment heretofore entered by this Court affirming the judgment of the Circuit Court for Pinellas County should be and the same is hereby affirmed.
BUFORD, C.J., AND WHITFIELD AND TERRELL, J.J., AND ADAMS, Circuit Judge, concur.
DAVIS, J., disqualified.
                  Opinion filed March 9, 1933.